Rothrock, J.,
dissenting. — Í cannot assent to the first point in the foregoing opinion. The statute authorizes any resident of the county to appear and show cause why a permit should not be granted, but it does not authorize him to *708institute an original action to,amend tbe acts of tbe board of supervisors. I think that when be lias bad an opportunity to be beard before tbe board bis right to make further contest -is at an end. Without authority conferred by statute, be can have no standing in any court, because he has no such interest in the matter as confers upon him any right to institute an action.